Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Receipt of the IDS filed on 12/27/2021 and after issue fee payment (10/08/2021) has been acknowledged.
Examiner did further review and search of the prior arts containing IDS as filed on 12/27/2021.

Status of the application
3.	Claims 1, 2, 4, 5, 8, 11-16 are allowed for the same reasons previously stated in notice of allowance mailed 7/08/2021. 

Reasons for Allowance
4.	Upon further review and search of the prior arts containing IDS as filed on 12/27/2021, examiner has reached to the conclusion to make the application in condition for allowance. The reason for the allowance is because no newly presented prior art alone or in combination in the IDS as filed on 12/27/2021 overcome the rejections of record.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792         
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792